FILED
                            NOT FOR PUBLICATION                                  DEC 11 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GLORIA FUNTANILLA,                                No. 11-35337

               Plaintiff - Appellant,             D.C. No. 2:09-cv-01226-JLR

  v.
                                                  MEMORANDUM*
SWEDISH HOSPITAL HEALTH
SERVICES; SEIU LOCAL 1199, a labor
union,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Gloria Funtanilla appeals pro se from the district court’s summary judgment

in her employment action. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion the district court’s application of judicial

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
estoppel, Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir.

2001), and we affirm.

      The district court did not abuse its discretion by concluding that judicial

estoppel barred Funtanilla’s employment action because Funtanilla was aware of

but failed to disclose the existence of her claims in bankruptcy proceedings. See

id. at 784-85 (a debtor is judicially estopped from asserting civil claims where

debtor knew of the claims but failed to disclose them in bankruptcy proceedings

that discharged debtor’s debt). Moreover, Funtanilla failed to establish that her

failure to disclose was inadvertent or mistaken, and she did not attempt to reopen

bankruptcy proceedings or correct the initial filing error. See Ah Quin v. Cnty. of

Kauai Dep’t of Transp., No. 10-16000, ___ F.3d ___, 2013 WL 3814916, at *4, *7

(9th Cir. July 24, 2013) (remanding for an inquiry into plaintiff-debtor’s subjective

intent when filling out and signing bankruptcy schedules where plaintiff-debtor

contended that the nondisclosure was the result of inadvertence or mistake and had

reopened bankruptcy proceedings to correct the initial filing error).

      The district court did not abuse its discretion in concluding that Funtanilla

failed to demonstrate circumstances that would warrant appointment of counsel.

See Johnson v. U.S. Treasury Dep’t, 27 F.3d 415, 416-17 (9th Cir. 1994) (per

curiam) (standard of review and factors relevant to appointment of counsel).


                                          2                                    11-35337
      To the extent that Funtanilla challenges the denial of her motion for

reconsideration of the district court’s January 10, 2011 order, the district court did

not abuse its discretion because Funtanilla failed to establish a basis for

reconsideration. See W.D. Wash. R. 7(h)(1) (setting forth grounds for

reconsideration); Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993)

(reviewing application of local rules for abuse of discretion); see also Sch. Dist.

No. 1J, Multnomah Cnty., Or., v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth factors for reconsideration under Fed. R. Civ. P. 59(e)).

      We do not consider Funtanilla’s contention, raised for the first time on

appeal, that her bankruptcy counsel was ineffective because he failed to check

court records for other legal claims. See Padgett v. Wright, 587 F.3d 983, 985 n.2

(9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                     11-35337